Citation Nr: 1444434	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  06-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right knee instability, excluding a period of temporary total disability.

2.  Entitlement to a compensable evaluation for limitation of extension of the right knee prior to October 30, 2010, and in excess of 10 percent thereafter, excluding a period of temporary total disability.

3.  Entitlement to an evaluation in excess of 10 percent for limitation of flexion of the right knee, excluding a period of temporary total disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 20 percent for right knee instability.  A September 2011 rating decision issued by the Appeals Management Center (AMC), granted a separate 10 percent rating for right chronic knee strain with limitation of extension and a noncompensable rating for right knee chronic strain with limitation of flexion, both effective October 30, 2010.

The matter was previously before the Board in February 2014 and was remanded for further development.  It is now returned for further appellate review. 

In a July 2014 rating decision, the AMC granted an increased rating for degenerative arthritis of the right knee with limited flexion,  to 10 percent, effective October 30, 2010.  However, because the increase to 10 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).

In a September 2014 Written Brief Presentation, the Veteran's representative raised the issue of entitlement to service connection for a left knee condition, to include as secondary to service-connected right knee instability.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) claims file and also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further remand is required to secure compliance with the February 2014 Remand directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.

The Board's February 2014 remand directed that a VA examination be conducted to determine the extent and severity of the Veteran's service-connected right knee condition.  A VA examination was conducted in April 2014.  The Veteran stated "I have a lot of pain, I have to take a lot of meds."  The examiner noted that the Veteran had functional loss and/or functional impairment of the knee and lower leg after repetitive use, and indicated there was less movement than normal.  The February 2014 remand asked the examiner to provide an opinion as to whether there would be additional limits of functional ability on repeated use or during flare-ups, and if it was not feasible, to explain why.  At the end of the report, the examiner stated that it would be resorting to speculation to provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and to describe any such additional limitation due to pain, weakness, fatigability or incoordination, as well as to express in terms of the degrees of additional range of motion loss due to pain on use or during flare-ups.  However, the examiner did not provide an explanation for why an opinion could not be provided.    

Speculative opinions are not inherently adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, a speculative opinion may simply reflect the limitations of medical knowledge.  Id.  However, if the basis for the opinion is not otherwise readily apparent upon review of the record, the examiner must explain the basis for the opinion that the information requested cannot be provided without resort to speculation.  Id.; see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  This explanation should include clear identification of the precise facts that cannot be determined.  Jones, 23 Vet. App. at 390; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Therefore, a supplemental medical opinion must be obtained on remand that either addresses any additional functional loss the Veteran experiences during flare-ups and, if feasible, quantifies this loss, or fully explains why such an opinion cannot be provided without resort to speculation.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Jones, 23 Vet. App. at 390; see generally Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, as the record reflects that the Veteran is receiving ongoing VA treatment, any updated VA treatment records from April 2014 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC in Orlando and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since April 2014.

2.  Request an addendum to the April 2014 VA examination report from the same examiner who conducted the April 2014 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The examiner is asked to address the following:

Provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and to describe any such additional limitation due to pain, weakness, fatigability or incoordination, as well as to express in terms of the degrees of additional range of motion loss due to pain on use or during flare-ups.

If the examiner remains unable to provide an opinion without resort to speculation, explain whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  This explanation should fully explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



